By the Court.
Davies, Ch. J.
Upon the facts found by the court, the right of the plaintiffs to the relief granted is clear and indisputable. The plaintiffs have adopted, appropriated and used a certain trademark. This has become their *270property, and, for its protection from invasion or use by others, the plaintiffs are entitled to invoke the aid of courts of justice.
We have the ascertained facts before us, that the defendants are using a spurious and unlawful imitation of the plaintiff’s trademark. This they cannot be permitted to do. The cases in the courts of this State have firmly established this doctrine. Coats v. Holbrook, 3 Sandf. Ch. 586, and cases there cited; Taylor v. Carpenter, Id. 603; same case in court of errors, Id. 611; Partridge v. Menck, Id. 622; Williams v. Johnson, 2 Bosw. 1; Stokes v. Landgraff, 17 Barb. 608; Wolfe v. Goulard, 18 How. Pr. 64; Clark v. Clark, 25 Barb. 76; Brooklyn White Lead Co. v. Masury, Id. 416.
The rule is nowhere laid down with more clearness and accuracy than by Mr. Justice Dtter, in his elaborate and able opinion in the case of Amoskeag Manufacturing Company v. Spear, 2 Sandf. 599. He thus says: “Every manufacturer, and every merchant for whom goods are manufactured, has an unquestionable right to distinguish the goods that he manufactures or sells, by a peculiar mark or device, in order that théy may be known as his, in the market for which he intends them, and that he may thus secure the profits that their superior repute as his may be the means of gaining. His trademark is an assurance to the public of the quality of his goods, and a pledge of his own integrity in their manufacture and sale. To protect him, therefore, in the exclusive use of the mark that he appropriates, is not only the evident duty of a court, as an act of justice, but the interests of the public, as well as of individuals, require that the necessary protection shall be given.” Upon the facts proved by the court on the trial of this action —and such finding is conclusive upon this tribunal — the judgment of the superior court of New York was correct, and should be affirmed with costs. .
All the judges concurred.
Judgment affirmed, with costs.